DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-14, and 17-19 are rejected under 35 USC § 103 as being unpatentable over Sasaki (Sasaki; Hisashi et al., US 20070120792 A1) in view of Hara (Hara; Taro et al., US 20060022925 A1). 
Regarding claim 1 (original), Sasaki discloses a gamma voltage compensation circuit (Sasaki; see [0003]), comprising: 
a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels (Sasaki, discloses a gamma-reference-voltage generation circuit, or a generation circuit 1 which outputs a gamma value representing a gray level; see Figs. 1, 5, 7, [0060]-[0061]); 
a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and a plurality of reference 
and a gamma circuit, electrically connected to the calculation circuit, and configured to generate a plurality of compensation voltage signals based on the plurality of standard voltage signals, wherein the plurality of compensation voltage signals are in one-to-one correspondence to a plurality of gray scale levels of a display panel (Sasaki, discloses a gamma-correction-voltage generation circuit, or a gamma circuit 2; see Figs. 1, 5, 7, [0084]). 
Sasaki differs from the instant invention only in that Sasaki does not appear to explicitly disclose: an operational amplifier wired as a unity gain buffer amplifier, as might be implied by the clauses “a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels” and “a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and a plurality of reference gamma voltages, and to obtain a plurality of standard voltage signals based on the plurality of reference gamma voltages and the plurality of voltage compensation amounts, wherein the plurality of reference gamma voltages are also in one-to-one correspondence to the plurality of standard gray scale levels”. 
Hara discloses a grayscale voltage generation circuit (Hara; see [0002]) containing 
an operational amplifier wired as a unity gain buffer amplifier (Hara, disclosing an ith operational amplifier wired as a voltage-follower, or a unity gain buffer amplifier; see [0120]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sasaki’s gamma voltage compensation circuit having a generation circuit, a calculation circuit, and a gamma circuit, with Hara’s grayscale voltage generation circuit containing an operational amplifier wired as a unity gain buffer amplifier, especially when considering the motivation to modify Sasaki with Hara arising from the stated necessity to provide an intended gamma-corrected grayscale voltage within a predetermined write-time to prevent image quality deterioration (Hara; see [0011]). 
Regarding claim 12 (currently amended), Sasaki and Hara disclose the gamma voltage compensation circuit according to claim 1, 
wherein the gamma circuit comprises a plurality of gamma resistors connected in series, the gamma circuit is configured to divide voltages of the plurality of standard voltage signals by the plurality of gamma resistors respectively to generate the plurality of compensation voltage signals which are in one-to-one correspondence to the plurality of gray scale levels of the display panel (Sasaki, discloses a gamma-correction-voltage generation circuit, or a gamma circuit 2 formed of a multiple resistor voltage divider circuit; see Figs. 1, 5, 7, [0061]-[0062]). 
The motivation to combine presented prior applies equally here.
Regarding claim 10 (currently amended), Sasaki and Hara disclose the gamma voltage compensation circuit according to claim 1, further comprising 
an output circuit, wherein the output circuit is electrically connected to the gamma circuit, in a case where a Pth row of pixels is scanned, for a Tth pixel located in the Pth row of pixels, the Tth pixel is set to display brightness corresponding to an Sth gray scale level (Sasaki, discloses an output circuit 27 coupled to the gray level voltage generation circuit 24 containing the gamma circuit 2 generating the gamma-corrected grayscale values for each pixel in a scanned pixel row; see Figs. 1, 5, 7, 25, [0141]-[0142]), 
and the output circuit is configured to : 
acquire a compensation voltage signal corresponding to the Sth gray scale level from the gamma circuit (Sasaki, discloses a gray level voltage generation circuit 24 that generates reference gray level voltages for gray level rendering; see Fig. 25, [0141]); 
determine a compensation voltage value corresponding to the Pth row of pixels in the compensation voltage signal (Sasaki, discloses a D/A converter 26 that selects a gray level voltage corresponding to the data bit value, gray level value, of digital pixel; see Fig. 25, [0141]); 
and output the compensation voltage value as a data voltage of the Tth pixel, wherein, P, T, and S are all positive integers, P is greater than or equal to One and is less than or equal to a total count of rows of the display panel, T is greater than or equal to One and is less than or equal to a total count of columns of the display panel, and S is greater than or equal to 0 and is less than or equal to a total count of gray scale levels of the display panel (Sasaki, discloses an output circuit 27 coupled to the gray level voltage generation circuit 24 containing the gamma circuit 2 generating the gamma-
The motivation to combine presented prior applies equally here. 
Regarding claim 13 (currently amended), Sasaki discloses a gamma voltage compensation method for a gamma voltage compensation circuit (Sasaki, discloses a gamma correction method; see [0103]) wherein the gamma voltage compensation circuit comprises: 
a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels (Sasaki, discloses a gamma-reference-voltage generation circuit, or a generation circuit 1 which outputs a gamma value representing a gray level; see Figs. 1, 5, 7, [0060]-[0061]); 
a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and a plurality of reference gamma voltages, obtain a plurality of standard voltage signals based on the plurality of reference gamma voltages and the plurality of voltage compensation amounts, wherein the plurality of reference gamma voltages are also in one-to-one correspondence to the plurality of standard gray scale levels (Sasaki, discloses an operational amplifier, or a calculation circuit 3; see Figs. 1, 5, 7, [0086]); 
and a gamma circuit, electrically connected to the calculation circuit, and configured to generate a plurality of compensation voltage signals based on the plurality of standard voltage signals, wherein the plurality of compensation voltage signals are in one-to-one correspondence to a plurality of gray levels of a display panel (Sasaki, 
the gamma voltage compensating method comprising: 
generating the plurality of voltage compensation amounts which are in one-to-one correspondence to the plurality of standard gray scale levels (Sasaki, discloses a gamma-reference-voltage generation circuit, or a generation circuit 1 which outputs a gamma value representing a gray level; see Figs. 1, 5, 7, [0060]-[0061]); 
calculating to obtain the plurality of standard voltage signals based on the plurality of voltage compensation amounts and the plurality of reference gamma voltages, wherein the plurality of standard voltage signals are in one-to-one correspondence to the plurality of standard gray scale levels (Sasaki, discloses an operational amplifier, or a calculation circuit 3; see Figs. 1, 5, 7, [0086]); 
and generating the plurality of compensation voltage signals based on the plurality of standard voltage signals, wherein the plurality of compensation voltage signals are in one-to-one correspondence to the plurality of gray scale levels of the display panel (Sasaki, discloses a gamma-correction-voltage generation circuit, or a gamma circuit 2; see Figs. 1, 5, 7, [0084]).
Sasaki differs from the instant invention only in that Sasaki does not appear to explicitly disclose: an operational amplifier wired as a unity gain buffer amplifier, as might be implied by the clauses “a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels” and “a calculation circuit, connected to the generation circuit, and configured to acquire 
However, in an analogous field of endeavor, Hara discloses a grayscale voltage generation circuit (Hara; see [0002]) containing 
an operational amplifier wired as a unity gain buffer amplifier (Hara, disclosing an ith operational amplifier wired as a voltage-follower, or a unity gain buffer amplifier; see [0120]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sasaki’s method for gamma voltage compensation circuit having a generation circuit, a calculation circuit, and a gamma circuit, with Hara’s grayscale voltage generation circuit containing an operational amplifier wired as a unity gain buffer amplifier, especially when considering the motivation to modify Sasaki with Hara arising from the stated necessity to provide an intended gamma-corrected grayscale voltage within a predetermined write-time to prevent image quality deterioration (Hara; see [0011]).  
Regarding claim 17 (currently amended), Sasaki and Hara disclose the gamma voltage compensation method according to claim 13, 
wherein in a case where a Pth row of pixels is scanned, for a Tth pixel located in the Pth row of pixels, the Tth pixel is set to display brightness corresponding to an Sth gray scale level (Sasaki, discloses an output circuit 27 coupled to the gray level voltage 
acquiring a compensation voltage signal corresponding to the Sth gray scale level from the plurality of compensation voltage signals (Sasaki, discloses a gray level voltage generation circuit 24 that generates reference gray level voltages for gray level rendering; see Fig. 25, [0141]); 
determining a compensation voltage value corresponding to the Pth row of pixels in the compensation voltage signal (Sasaki, discloses a D/A converter 26 that selects a gray level voltage corresponding to the data bit value, gray level value, of digital pixel; see Fig. 25, [0141]); 
and outputting the compensation voltage value as a data voltage of the Tth pixel, wherein, P, T, and S are all positive integers, P is greater than or equal to One and is less than or equal to a total count of rows of the display panel, T is greater than or equal to One and is less than or equal to a total count of columns of the display panel, and S is greater than or equal to 0 and is less than or equal to a total count of gray scale levels of the display panel (Sasaki, discloses an output circuit 27 coupled to the gray level voltage generation circuit 24 containing the gamma circuit 2 generating the gamma-corrected grayscale values for each pixel in a scanned pixel row; see Figs. 1, 5, 7, 25, [0141]-[0142]).
The motivation to combine presented prior applies equally here.
Regarding claim 14 (original), Sasaki and Hara disclose the gamma voltage compensation method according to claim 13, wherein 

The motivation to combine presented prior applies equally here.
Regarding claim 18 (currently amended), Sasaki discloses a source driver (Sasaki, discloses a driver IC, or a source driver; see [0141]), comprising 
gamma voltage compensation circuit (Sasaki, discloses a gray level voltage generation circuit, or gamma voltage compensation circuit 24; see Figs. 1, 5, 7, 25, [0141]-[0142]), 
wherein the gamma voltage compensation circuit comprises: 
a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels (Sasaki, discloses a gamma-reference-voltage generation circuit, or a generation circuit 1 which outputs a gamma value representing a gray level; see Figs. 1, 5, 7, [0060]-[0061], [0145]); 
a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and a plurality of reference gamma voltages, obtain a plurality of standard voltage signals based on the plurality of reference gamma voltages and the plurality of voltage compensation amounts, wherein 
and a gamma circuit, electrically connected to the calculation circuit, and configured to generate a plurality of compensation voltage signals based on the plurality of standard voltage signals, wherein the plurality of compensation voltage signals are in one-to-one correspondence to a plurality of gray scale levels of a display panel (Sasaki, discloses a gamma-correction-voltage generation circuit, or a gamma circuit 2; see Figs. 1, 5, 7, [0084]).
Sasaki differs from the instant invention only in that Sasaki does not appear to explicitly disclose: an operational amplifier wired as a unity gain buffer amplifier, as might be implied by the clauses “a generation circuit, configured to generate a plurality of voltage compensation amounts, wherein the plurality of voltage compensation amounts are in one-to-one correspondence to a plurality of standard gray scale levels” and “a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and a plurality of reference gamma voltages, and to obtain a plurality of standard voltage signals based on the plurality of reference gamma voltages and the plurality of voltage compensation amounts, wherein the plurality of reference gamma voltages are also in one-to-one correspondence to the plurality of standard gray scale levels”. 
However, in an analogous field of endeavor, Hara discloses a grayscale voltage generation circuit (Hara; see [0002]) containing 
th operational amplifier wired as a voltage-follower, or a unity gain buffer amplifier; see [0120]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sasaki’s source driver containing a gamma voltage compensation circuit having a generation circuit, a calculation circuit, and a gamma circuit, with Hara’s grayscale voltage generation circuit containing an operational amplifier wired as a unity gain buffer amplifier, especially when considering the motivation to modify Sasaki with Hara arising from the stated necessity to provide an intended gamma-corrected grayscale voltage within a predetermined write-time to prevent image quality deterioration (Hara; see [0011]).
Regarding claim 19 (original), Sasaki and Hara disclose a display panel (Sasaki; see [0020]), comprising 
the source driver according to claim 18 (see Regarding claim 18 above).
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 2-9, 11, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Michael J Eurice/Primary Examiner, Art Unit 2693